Exhibit 10.20

 

 

 

July 26, 2013

 

Mr. Todd Savitt

15234 Crestview Court

Poway, CA 92064

 

Dear Todd:

 

Parametric Sound Corporation (“Parametric”) is pleased to present you with this
employment offer under the following terms and conditions:

 

Title and Duties:Vice President – Sales and Marketing with duties to include but
not be limited to marketing, sales and business development related to our
commercial audio markets and our licensing business. You will report to our
Executive Chairman. Your duties as discussed will require travel from time to
time including overnite stays.     Proposed Start Date: July 26, 2013.    
  Annual Base Salary: This is a full time position and you will be expected to
work a minimum of 40 hours per week on Parametric activities. The full-time
annual base compensation rate will be $190,000 and will paid monthly at the end
of each month.       Bonus and Commission: You will join the executive bonus
plan with a target bonus of up to 80% of your base compensation pro-rated for
2013. The bonus will be based: 60% on revenue targets; 20% on company profit
targets; and 20% on milestones targets.



 

Stock Options:Management has recommended to the Board of Directors that you be
granted stock options to purchase 75,000 shares of common stock. The stock
options will be exercisable for five years after grant, subject to earlier
termination. The options will vest quarterly commencing September 30, 2013 over
two years. The option price will be the closing price on the day preceding
approval by the Board of Directors which was July 26, 2013, subject to your
acceptance of this offer.       Work Location: Parametric’s office is in Poway,
California at 13771 Danielson Street, Suite L, Poway, California which will be
your primary work location.

 

 



 

 

 



Mr. Todd Savitt

July 26, 2013

Page 2 of 4

 

Benefits:Parametric intends to add benefits in the future including group
insurance and when we commence any such plans then you will be eligible to
participate on the same terms as other employees. Parametric currently has no
group insurance plans but is seeking what coverage is available in the current
market.       

Parametric observes 9 paid holidays per calendar year. Our Personal Days Off
(“PDO”) policy is a combination of vacation and sick days. PDO hours are accrued
per pay month once you become a full-time employee. Your schedule is as follows:

  

 

Year 1-4: 10 hours per pay month

Over 4: 13.33 hours per pay month

 

PDO will max out at 160 hours.

 



Severance: In the event the employment with the Company is terminated by the
Company without cause (as defined below) or the employee terminates his
employment for Good Reason (as defined below), then the Company shall provide
the employee with the following severance benefits hereunder, as applicable:

 

a.The employee shall be entitled to severance pay in the form a single lump sum
payment equal to four to six months of the employee’s annual base salary then in
effect. You will receive 4 months termination pay under this provision for the
first nine months of employment and then increased to 6 months at the beginning
of month ten.      b.Employee will receive 1 percent commission based on total
revenue generated from the closed licensing deals generated by the employee for
a period of one year after termination.      c.Notwithstanding any contrary
terms of any stock option grants, any outstanding vested stock options held by
the employee at the date of such termination shall continue to be exercisable
for a period of up to three months following such termination, but in no event
beyond the maximum permitted expiration date.       Definitions: For purposes of
this agreement, the following terms shall have the following meanings:    
  Cause: “Cause” shall mean that one or more of the following has occurred:

 



 i.The employee has been convicted of a felony crime involving fraud, dishonesty
or violence.     ii.The employee has intentionally and willfully engaged in
material acts of fraud, dishonesty or gross misconduct that have a material
adverse effect on the Company, unless the employee believed in good faith that
such acts were in the best interests of the Company.      iii.The employee
intentionally and willfully refuses to perform his duties under this agreement
after there has been delivered to the employee a written demand for performance
from the Company which describes the basis for the Company’s belief that the
employee has violated his obligation to perform his duties to the Company.

 



 

 

 



Mr. Todd Savitt

July 26, 2013

Page 3 of 4



 

Good Reason: “Good Reason” for the employee to terminate the employee’s
employment hereunder shall mean the occurrence of any of the following events
without the employee’s consent: provided however, that any resignation by the
employee due to any of the following conditions shall only be deemed for Good
Reason if: (i) the employee gives the Company written notice of the intent to
terminate for Good Reason within ninety (90) days following the first occurrence
of the conditions(s) that the employee believes constitutes Good Reason, which
notice shall describe such conditions(s); (ii) the Company fails to remedy, if
remediable, such condition(s) within thirty (30) days following receipt of the
written notice of such condition(s) from the employee; and (iii) the employee
actually resigns his employment within the first ninety (90) days after
expiration of the written notice.

 

i.A material reduction by the Company of the employee’s base salary or target
bonus percentage as initially set forth herein or as the same may be increased
from time to time.    



ii.A material reduction by the Company of the employee’s authority, duties and
responsibilities.      iii.A material breach of this agreement by the Company

 

Change in Control:The employee shall receive severance rights and acceleration
of stock option vesting in the event of a Change of Control arising after nine
months of employment in which the employee is either terminated or experiences a
significant reduction in scope of responsibilities. No such rights shall be
effective for any Change of Control that was announced, being negotiated by
management or completed during the first nine months of employment. All
outstanding stock options held by the employee will automatically accelerate and
any outstanding stock options held by the employee as of the date of change in
control shall continue to be exercisable for three (3 months) following such
change in control, but in no event beyond the maximum permitted expiration date
of such stock options.       “Change in Control” shall mean the occurrence of
any of the following events:

 

i.the closing of the sale, transfer or other disposition of all or substantially
all of the Company’s assets or the exclusive license of substantially all of the
intellectual property of the Company material to the business of the Company
resulting in the Company being unable to continue its business as in effect
prior to such license; provided, however, that a mortgage, pledge or grant of a
security interest to a bona fide lender shall not by itself constitute a Change
of Control.

 

ii.the consummation of a merger or consolidation of the Company with or into
another entity in which the stockholders of the Company exchange their shares of
capital stock of the Company for cash, stock, property or other consideration
(except one in which the stockholders of the Company as constituted immediately
prior to such transaction continue to hold after the transaction at least 70% of
the voting power of the capital stock of the Company or the surviving or
acquiring entity or parent entity of the surviving or acquiring entity).

 

iii.the closing of the acquisition, in one transaction or a series of related
transactions by a person or group of affiliated persons (other than an
underwriter of the Company’s securities), of beneficial ownership of 30% or more
of the outstanding voting stock of the Company.

 

Product Description You will work for and report to our Executive Chairman.    
Policy Manual:Additional terms of employment are set forth in our Employee
Manual, as may be revised from time to time.

 



 

 

 



Mr. Todd Savitt

July 26, 2013

Page 4 of 4



 

Further Agreements:You will be required to sign an Insider Trading Policy
document, Mutual Agreement to Arbitrate and a Code of Business Conduct and
Ethics. We will require I9 documentation and a Form W-4. You will also be
expected to execute a NON-DISCLOSURE AGREEMENT AND INVENTIONS ASSIGNMENT FOR
PROTECTION OF CONFIDENTIAL AND PROPRIETARY INFORMATION agreement.

 

You are entitled to published benefits of the company as they may be so
determined including, but not limited to those listed above. Other employment
terms and policies not specified above are subject to change at the discretion
of management or the Board of Directors.

 

If you have any questions please call me at 888-477-2150 Ext 504 or Ken
Potashner at Ext 507. Otherwise please sign this offer in the space provided
below signifying that you have read and accept the terms herein and email back
or fax to me at 888-NEW-2150. While we acknowledge your oral acceptance of these
terms we would appreciate a written response in the space below.

 

Let me say that we are looking forward to having a person of your caliber join
the team and hope you feel welcome!

 

Sincerely,

 

 

/s/ James A. Barnes                                          

James A. Barnes

Chief Financial Officer

 

 

Offer Accepted:

 

/s/ Todd Savitt                                                 

Todd Savitt

 

 

 

 



 



